Exhibit 10.6.5

LOGO [g82283logo.jpg]

MEMORANDUM

 

To:    [Name]    Date:    [date of award]   

We are extremely pleased to inform you that the Compensation Committee of the
Board of Directors of Energy Transfer Partners, L.P. (“Energy Transfer”) has
granted you an Award representing [                    ] common units under the
Energy Transfer Partners, L.P. Amended and Restated 2004 Unit Award Plan (the
“Unit Award Plan”). This Award is subject to vesting over five (5) years, with
20% of this Award to be vested upon each anniversary of this Award subject to
your continued employment with Energy Transfer as of each such anniversary date.
Any portion of this Award that does not vest will be forfeited. Common units
will be issued to you upon vesting of the Award as described below. You will be
entitled to receive regular quarterly cash distributions on units issued to you
upon vesting, with such distributions to be made at the same times and in the
same amounts as other outstanding common units. This Award is subject to the
terms and conditions of the Unit Award Plan.

Please note that like any compensation arrangement, Awards under the Unit Award
Plan are to be kept confidential unless required by SEC disclosure regulations.

Thanks for your continuing contributions to our efforts. It is a pleasure for us
to be associated with you in building an even greater company. Enclosed are two
originals for your execution. Please retain one for your file and forward the
other to Energy Transfer Partners, 3738 Oak Lawn Avenue, Dallas, Texas 75219,
Attention: Thomas P. Mason.

Accepted:

 

 

     

 

[Name]        

Kelcy Warren

CHAIRMAN AND CHIEF EXECUTIVE OFFICER

        BY:  

ENERGY TRANSFER PARTNERS G.P., L.P.,

GENERAL PARTNER

        BY:  

ENERGY TRANSFER PARTNERS, L.L.C.,

GENERAL PARTNER

Date:  

 

      Date:  

 

       

 

 

       

Brian J. Jennings

CHIEF FINANCIAL OFFICER

        BY:  

ENERGY TRANSFER PARTNERS G.P., L.P.,

GENERAL PARTNER

        BY:  

ENERGY TRANSFER PARTNERS, L.L.C.,

GENERAL PARTNER

        Date:  

 